DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “control device” is interpreted according the corresponding structure described at para. 0057 as being an ECU that is a microcomputer that includes a CPU, a ROM, a RAM and the like, and known equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 5, lines 3-4, the claim recites “the dehumidification capacity is not insufficient….” However, the claim does not specify in what way it is insufficient (i.e., not insufficient to achieve what?).  Appropriate clarification and correction is required.
At claim 6, line 3, the claim recited “the air conditioning load is low….”  The term “low” in claim 6 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
At claim 6, lines 3-4, the claim recites “the dehumidification capacity is not insufficient….” Again, the claim does not specify in what way it is insufficient (i.e., not insufficient to achieve what?).  Appropriate clarification and correction is required.
At claim 7, line 3, the claim recites “the air cooling load is high….”  The term “high” in claim 7 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
At claim 8, line 3, the claim recites “the air cooling load is high….”  The term “high” in claim 8 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and 
At claim 8, lines 4-5, the claim recites “the temperature of the air… is low….”  The term “low” in claim 8 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
At claim 9, line 3, the claim recites “the air cooling load is high….”  The term “high” in claim 9 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
At claim 9, lines 4-5, the claim recites “the temperature of the air… is high….”  The term “high” in claim 9 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
At claim 9, line 5, the claim recites “the temperature of the inside heat exchanger is low….”  The term “low” in claim 9 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
At claim 10, line 2, the claim recites “short time….”  The term “short” in claim 10 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
At claim 10, line 3, the claim recites “the temperature of the battery is high….”  The term “high” in claim 10 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and correction is required.
At claim 11, lines 2, the claim recites “the dehumidification capacity is not insufficient….” Again, the claim does not specify in what way it is insufficient (i.e., not insufficient to achieve what?).  Appropriate clarification and correction is required.
At claim 11, lines 4-5, the claim recites “a level at which it is necessary to immediately cool the battery.”  It is unclear as to how it is determined that the level it is “necessary to immediately cool the battery,” rendering the metes and bounds of the claim indefinite. Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blatchley et al. (US 10,866,019 B2) in view of Okamura (US 2021/0316597 A1).
As per claim 1, Blatchley et al. disclose a vehicle air conditioner comprising a heat pump system (title; abstract; etc.) that is equipped in a vehicle, and a control device 212 that controls the heat pump system, wherein: an operation mode of the heat pump system includes an air cooling mode (Fig 2), an air heating mode (Fig. 3) and a battery cooling mode (Fig. 2 also shows battery cooling at 236); the heat pump system includes an outside heat exchanger 66, an inside heat exchanger 76, a compressor 60, an air-heating heat exchanger 42 (HX 42 heats fluid 42 which heats air at 44) and a battery heat exchanger 236, the heat pump system being configured to cool a vehicle cabin using a vaporization heat of a refrigerant that is circulated by the compressor, in the air cooling mode, the vaporization heat being generated in the inside heat exchanger (HX 76 functions as an evaporator which cools via refrigerant vaporization), the heat pump system being configured to heat the vehicle cabin using a condensation heat of the refrigerant that is circulated by the compressor, in the air heating mode, the condensation heat being generated in the air-heating heat exchanger (HX 42 functions as a condenser which heats via refrigeration condensation), the heat pump system being configured to cool a battery using a vaporization heat of the refrigerant that is circulated by the compressor, in the battery cooling 
	As per claim 2, again Blatchley et al. do not teach wherein the control device is configured to determine whether to permit the switching from the air heating mode to the battery cooling mode, based on a battery cooling request level that is decided depending on a temperature of the battery. Okamura teaches permitting switching from the air heating mode to the battery cooling mode depending on the temperature of the battery (i.e., from any previous mode, the first battery cooling mode is executed when the battery temperature is equal to or higher than a first reference temperature and the vehicle interior is higher than a set temperature (see e.g., para. 0236)).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly permit execution of an independent battery cooling operation within the system of Blatchley et al. when the battery temperature is high so as to prevent the battery from overheating.

	As per claim 4, Blatchley et al. do not teach wherein the control device is configured to determine whether to permit the switching from the air cooling mode to the battery cooling mode, based on at least one of an open-closed state of a defroster blowing port, an air cooling load, an air cooling preference time from a vehicle start-up, a temperature of air in the vehicle cabin, a temperature of the inside heat exchanger, and a dehumidification capacity. Okumura teaches switching (and thus permitting switching) to battery cooling mode (from any mode, and thus from cooling mode) based at least in part on the temperature of the vehicle cabin (para. 0236 re. the vehicle interior temperature being higher than a set temperature).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly condition a switch to battery cooling mode within the system of Blatchley et al. for the purpose of ensuring desired cabin conditions while the battery is being cooled.	 
	As per claim 12, Blatchley et al. further disclose wherein the heat pump system includes a coolant circuit 30 in which a coolant is circulated; a heater core 44 and the air-heating heat exchanger are provided in the coolant circuit; and the heat pump system is configured such that .

Allowable Subject Matter
Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Takeuchi et al. (US 9,851,127 B2) teach a vehicle refrigeration system comprising a battery cooling mode (Fig. 2, etc.) and an air cooling mode (Fig. 1, etc.).
Sugimura et al. (US 2021/0347224 A1) teach a vehicle refrigeration system comprising air cooling vs. battery cooling switching controls (Figs. 3-4, etc.).
Kobayashi et al. (US 2021/0101450 A1) teach a vehicle system with controls for switching among battery cooling, heating mode, and cooling mode (Figs. 4-5, etc.).

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763